ORDER
PER CURIAM.
Reginald Perkins appeals from the motion court’s judgment denying, without an evidentiary hearing, his amended Motions to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rules 24.0351 and 29.15.2 We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rules 24.035(k) and 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Mo. R. Crim. P. 2013.


. Mo. R. Crim. P. 2012.